 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (the “Agreement”) is dated as of
January 8, 2007, by and between Mylan Laboratories Inc. (the “Company”) and
Prasad Nimmagadda (“Executive”).
RECITALS:
     WHEREAS, the Company wishes to employ Executive as Head of Global
Strategies in the Office of the CEO, and Executive wishes to accept such
employment, in each case effective as of the date hereof; and
     WHEREAS, Executive is desirous of assisting the Company in whatever manner
the Chairman, Chief Executive Officer, and/or Board of Directors deem
appropriate; and
     NOW, THEREFORE, in consideration of the promises and mutual obligations of
the parties contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:
     1. Employment of Executive; Best Efforts. The Company agrees to employ
Executive, and Executive accepts employment by the Company, on the terms and
conditions provided herein.
     2. Effective Date: Term of Employment. This Agreement shall commence and be
effective as of the date hereof and shall remain in effect, unless earlier
terminated, or extended or renewed, as provided in Section 9 of this Agreement,
through the third anniversary of the date hereof.
     3. Performance of Duties.
     (a) Best Efforts. During the term of this Agreement, Executive shall devote
his full working time and attention to the business and affairs of Mylan and the
performance of his duties hereunder, serve Mylan faithfully and to the best of
his ability, and use his best efforts to promote Mylan’s interests. Without
limitation, Executive shall travel in connection with his employment in
accordance with the reasonable direction of the Chief Executive Officer of the
Company, commensurate with the activities of his position and his prior position
with Matrix Laboratories Limited. During the term of this Agreement, Executive
agrees to promptly and fully disclose to Mylan, and not to divert to Executive’s
own use or benefit or the use or benefit of others, any business opportunities
involving any existing or prospective line of business, supplier, product or
activity of Mylan or any business opportunities which otherwise should
rightfully be afforded to Mylan.
     (b) No Power to Bind. Notwithstanding anything to the contrary in this
Agreement, Executive shall not be authorized to bind the Company contractually
or

 



--------------------------------------------------------------------------------



 



otherwise to make commitments on behalf of the Company. Executive shall not
represent or hold out to any person or statutory authority that he is possessed
of such authority. The scope of Executive’s authority and powers shall comprise
solely in making recommendations in respect of matters, which are assigned to
him by the Company, to persons designated and employed by the Company in this
behalf. It is understood that no such recommendation of Executive shall be
binding on the Company, in any manner whatsoever.
     4. Executive’s Compensation. Executive’s compensation shall include the
following:
     (a) Minimum Annual Base Salary. The Executive’s minimum annual base salary
(the “Minimum Annual Base Salary”) shall be $750,000, payable in accordance with
the Company’s normal payroll practices for its executive officers. The Minimum
Annual Base Salary may be increased from time to time at the discretion of the
Compensation Committee of the Board of Directors of the Company, any other
committee authorized by the Board of Directors or any officer having authority
over executive compensation.
     (b) Annual Bonus. Executive shall have an annual discretionary bonus
opportunity of One Hundred percent (100%) of Executive’s then-current Minimum
Annual Base Salary, to be paid upon satisfaction of certain criteria established
by the Compensation Committee of the Board of Directors, or by any other
committee or officer having authority over executive compensation.
     (c) Non-Qualified Stock Options; Performance-Based Compensation. On the
date hereof, Executive shall receive non-qualified stock options to purchase
shares of Mylan common stock under the 2003 Long-Term Incentive Plan (the
“Plan”) in accordance with the following vesting schedule, provided that
Executive remains employed by Mylan on the following vesting dates: on the first
anniversary of the date hereof, Executive shall vest in the first 66,667 shares;
on the second anniversary of the date hereof, Executive shall vest in an
additional 66,666 shares; and on the third anniversary of the date hereof,
Executive shall vest in the remaining 66,667 shares. These options will be
subject to all terms of the Plan and the applicable stock option agreement.
Notwithstanding any term or provision to the contrary set forth elsewhere
herein, Executive shall be entitled to one hundred percent (100%) vesting of the
above-referenced options in the event Executive resigns for Good Reason or is
Terminated Without Cause, or the Agreement is not extended or renewed, as
provided in Section 9 herein. In addition, Executive will be eligible to receive
performance-based equity grants made to other Company executives at the next
annual grant at the discretion of the Compensation Committee.
     (d)  Fringe Benefits and Expense Reimbursement. The Executive shall receive
benefits and perquisites of employment similar to those as have been customarily
provided to the Company’s other executive officers including but not limited to,
health insurance coverage, short-term disability benefits and twenty-five
(25) vacation days, in each case in accordance with the plan documents or
policies that govern such benefits.

2



--------------------------------------------------------------------------------



 



The Company shall reimburse Executive for all ordinary and necessary business
expenses in accordance with established Company policy and procedures.
     5. Confidentiality. Executive recognizes and acknowledges that the business
interests of the Company and its subsidiaries, parents and affiliates
(collectively the “Mylan Companies”) require a confidential relationship between
the Company and Executive and the fullest protection and confidential treatment
of the financial data, customer information, supplier information, market
information, marketing and/or promotional techniques and methods, pricing
information, purchase information, sales policies, employee lists, policy and
procedure information, records, advertising information, computer records, trade
secrets, know how, plans and programs, sources of supply, and other knowledge of
the business of the Mylan Companies (all of which are hereinafter jointly termed
“Confidential Information”) which have or may in whole or in part be conceived,
learned or obtained by Executive in the course of Executive’s employment with
the Company. Accordingly, Executive agrees to keep secret and treat as
confidential all Confidential Information whether or not copyrightable or
patentable, and agrees not to use or aid others in learning of or using any
Confidential Information except in the ordinary course of business and in
furtherance of the Company’s interests. During the term of this Agreement and at
all times thereafter, except insofar as is necessary disclosure consistent with
the Company’s business interests:
     (a) Executive will not, directly or indirectly, disclose any Confidential
Information to anyone outside the Mylan Companies;
     (b) Executive will not make copies of or otherwise disclose the contents of
documents containing or constituting Confidential Information;
     (c) As to documents which are delivered to Executive or which are made
available to him as a necessary part of the working relationships and duties of
Executive within the business of the Company, Executive will treat such
documents confidentially and will treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;
     (d) Executive will not advise others that the information and/or know how
included in Confidential Information is known to or used by the Company; and
     (e) Executive will not in any manner disclose or use Confidential
Information for Executive’s own account and will not aid, assist or abet others
in the use of Confidential Information for their account or benefit, or for the
account or benefit of any person or entity other than the Company.
The obligations set forth in this paragraph are in addition to any other
agreements the Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law.

3



--------------------------------------------------------------------------------



 



     6. Non-Competition and Non-Solicitation. Executive agrees that for a period
ending upon the later to occur of the third anniversary of the date hereof or
two (2) years after termination of Executive’s employment with the Company for
any reason:
     (a) Executive shall not, directly or indirectly, whether for himself or for
any other person, company, corporation or other entity be or become associated
in any way (including but not limited to the association set forth in i-vii of
this subsection) with any business or organization which is directly or
indirectly engaged in the research, development, manufacture, production,
marketing, promotion or sale of any product the same as or similar to those of
the Mylan Companies, or which competes or intends to compete in any line of
business with the Mylan Companies within North America. Notwithstanding the
foregoing, Executive may during the period in which this paragraph is in effect
own stock or other interests in corporations or other entities that engage in
businesses the same or substantially similar to those engaged in by the Mylan
Companies, provided that Executive does not, directly or indirectly (including
without limitation as the result of ownership or control of another corporation
or other entity), individually or as part of a group (as that term is defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) (i) control or have the ability to
control the corporation or other entity, (ii) provide to the corporation or
entity, whether as an Executive, consultant or otherwise, advice or
consultation, (iii) provide to the corporation or entity any confidential or
proprietary information regarding the Mylan Companies or its businesses or
regarding the conduct of businesses similar to those of the Mylan Companies,
(iv) hold or have the right by contract or arrangement or understanding with
other parties to hold a position on the board of directors or other governing
body of the corporation or entity or have the right by contract or arrangement
or understanding with other parties to elect one or more persons to any such
position, (v) hold a position as an officer of the corporation or entity,
(vi) have the purpose to change or influence the control of the corporation or
entity (other than solely by the voting of his shares or ownership interest) or
(vii) have a business or other relationship, by contract or otherwise, with the
corporation or entity other than as a passive investor in it; provided, however,
that Executive may vote his shares or ownership interest in such manner as he
chooses provided that such action does not otherwise violate the prohibitions
set forth in this sentence.
     (b) Executive will not, either directly or indirectly, either for himself
or for any other person, partnership, firm, company, corporation or other
entity, contact, solicit, divert, or take away any of the customers or suppliers
of the Mylan Companies.
     (c) Executive will not solicit, entice or otherwise induce any employee of
the Mylan Companies to leave the employ of the Mylan Companies for any reason
whatsoever; nor will Executive directly or indirectly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Mylan
Companies, nor will Executive otherwise interfere with any contractual or other
business relationships between the Mylan Companies and its employees.

4



--------------------------------------------------------------------------------



 



     7. Severability. Should a court of competent jurisdiction determine that
any section or sub-section of this Agreement is unenforceable because one or all
of them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and sub-section of this Agreement be a separate
and distinct promise and that unenforceability of any one subsection shall have
no effect on the enforceability of another.
     8. Injunctive Relief. The parties agree that in the event of Executive’s
violation of Sections 5 and/or 6 of this Agreement or any subsection thereunder,
that the damage to the Company will be irreparable and that money damages will
be difficult or impossible to ascertain. Accordingly, in addition to whatever
other remedies the Company may have at law or in equity, Executive recognizes
and agrees that the Company shall be entitled to a temporary restraining order
and a temporary and permanent injunction enjoining and prohibiting any acts not
permissible pursuant to this Agreement. Executive agrees that should either
party seek to enforce or determine its rights because of an act of Executive
which the Company believes to be in contravention of Sections 5 and/or 6 of this
Agreement or any subsection thereunder, the duration of the restrictions imposed
thereby shall be extended for a time period equal to the period necessary to
obtain judicial enforcement of the Company’s rights.
     9. Termination of Employment.
     (a) Resignation. (i) Executive may resign from employment at any time upon
90 days written notice to the Chief Executive Officer. During the 90 days notice
period Executive will continue to perform duties and abide by all other terms
and conditions of this Agreement. Additionally, Executive will use his best
efforts to effect a smooth and effective transition to whomever will replace
Executive. Mylan reserves the right to accelerate the effective date of
Executive’s resignation, provided that Executive shall receive Executive’s
salary and benefits through the ninety (90) day period. (ii) If Executive
resigns without “Good Reason” (as defined below), Mylan shall have no liability
to Executive under this Agreement other than that the Company shall pay
Executive’s wages and benefits through the effective date of Executive’s
resignation. Executive, however, will continue to be bound by all provisions of
this Agreement that survive termination of employment. For purposes of this
Agreement “Good Reason” shall mean a reduction of Executive’s annual base salary
below the Minimum Annual Base Salary stipulated in this Agreement, unless all
other Chief officers of the Company (other than the CEO) are required to accept
a similar reduction, or the assignment of duties to the Executive which are
inconsistent with those of an executive officer. (iii) If Executive resigns with
Good Reason and complies in all respects with his obligations hereunder, Mylan
will pay Executive, within 30 days of his separation from the Company, a lump
sum equal to his then-current Minimum Annual Base Salary plus the Prior Bonus
(as defined below). Mylan shall also pay the cost of continuing Executive’s
health insurance benefits for the 12 months following his separation from the
Company; provided, however, that in the case of health insurance continuation,
Mylan’s obligation to provide health insurance benefits shall end at such time
as Executive obtains health

5



--------------------------------------------------------------------------------



 



insurance benefits through another employer or otherwise in connection with
rendering services for a third party. Executive will continue to be bound by all
provisions of this Agreement that survive termination of employment. As used
herein, “Prior Bonus” means the higher of: (i) the average of the annual bonuses
paid to Executive in the three fiscal years (or fewer, if applicable) prior to
his separation from the Company; or (ii) the annual bonus applicable for the
prior fiscal year, provided that if Executive was not employed by the Company
during such prior year(s), then “Prior Bonus” shall refer to the target bonus
described in Section 4(b) above, pro rated in based on the portion of the year
in which Executive was employed by the Company.
     (b) Termination for Cause. If Mylan determines to terminate Executive’s
employment during the term of this Agreement for Cause, as defined herein, Mylan
will give Executive written notice of its belief that acts or events
constituting Cause exist. Executive has the right to cure within five (5) days
of Mylan’s giving of such notice, the acts, events or conditions which led to
such notice being given. For purposes of this Agreement, “Cause” shall mean:
(i) Executive’s willful and gross misconduct with respect to Mylan’s business or
affairs; (ii) Executive’s insubordination, gross neglect of duties, dishonesty
or deliberate disregard of any material rule or policy of Mylan,
(iii) Executive’s conviction of a crime involving moral turpitude; or (iv)
Executive’s conviction of any felony. If Mylan terminates Executive’s employment
for Cause, the Company shall have no liability to Executive other than to pay
Executive’s wages and benefits through the effective date of Executive’s
termination. Executive, however, will continue to be bound by all provisions of
this Agreement that survive termination of employment.
     (c) Termination Without Cause. If Mylan discharges Executive without Cause,
Mylan will pay Executive, within 30 days of his separation from the Company, a
lump sum equal to two times the aggregate of his then-current Minimum Annual
Base Salary and the Prior Bonus. Mylan shall also pay the cost of continuing
Executive’s health insurance benefits (including, as applicable, those benefits
that cover eligible members of his immediate family) for the 24 months following
such termination without Cause; provided, however, that in the case of health
insurance continuation, Mylan’s obligation to provide health insurance benefits
shall end at such time as Executive obtains health insurance benefits through
another employer or otherwise in connection with rendering services for a third
party. Executive will continue to be bound by all provisions of this Agreement
that survive termination of employment.
     (d) Death or Incapacity. The employment of Executive shall automatically
terminate upon Executive’s death or upon the occurrence of a disability that
renders Executive incapable of performing the essential functions of his
position within the meaning of the Americans With Disabilities Act of 1990. For
all purposes of this Agreement, any such termination shall be treated in the
same manner as a termination without Cause, as described in Section 9(c) above,
and Executive, or Executive’s estate, as applicable, shall receive all
consideration, compensation and benefits that would be due and payable to
Executive for a termination without Cause, provided, however, that such
consideration, compensation and benefits shall be reduced by any death or
disability

6



--------------------------------------------------------------------------------



 



benefits (as applicable) that the Executive or his estate or beneficiaries (as
applicable) are entitled to pursuant to plans or arrangements of the Company.
     (e) Extension or Renewal. The Term of Employment may be extended or renewed
upon mutual agreement of Executive and the Company. If the Term of Employment is
not extended or renewed on terms mutually acceptable to Executive and the
Company, and if this Agreement has not been sooner terminated for reasons stated
in Section 9(a), (b), (c) or (d) of this Agreement, Executive shall be paid
severance, within 30 days of his separation from the Company, in an amount equal
to his then-current Minimum Annual Base Salary plus the Prior Bonus, and
Executive’s health insurance benefits shall be continued for 12 months at the
Company’s cost; provided, however, that in the case of health insurance
continuation, the Company’s obligation to provide health insurance benefits
shall end at such time as Executive, at his option, voluntarily obtains heath
insurance benefits.
     (f) Return of Company Property. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to Mylan all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning any or all of the Mylan Companies’
business. Executive shall also immediately return all keys, identification cards
or badges and other company property.
     (g) No Duty to Mitigate. There shall be no requirement on the part of
Executive to seek other employment or otherwise mitigate damages in order to be
entitled to the full amount of any payments and benefits to which Executive is
otherwise entitled under any contract and the amount of such payments and
benefits shall not be reduced by any compensation or benefits received by
Executive from other employment.
     (h) Section 409A. Notwithstanding anything to the contrary in this
Agreement, the payment of consideration, compensation, and benefits pursuant to
this Section 9 shall be interpreted and administered in manner intended to avoid
the imposition of additional taxes under Section 409A of the Internal Revenue
Code.
     10. Indemnification. The Company shall maintain D&O liability coverage
pursuant to which Executive shall be a covered insured. Executive shall receive
indemnification in accordance with the Company’s Bylaws in effect as of the date
of this Agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Company’s Bylaws.
     To the extent not otherwise limited by the Company’s Bylaws in effect as of
the date of this Agreement, in the event that Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that he is or was an officer, employee or agent of or is or was serving
the Company or any subsidiary of the Company, or is or was serving at the
request of the Company or another corporation, or of a partnership, joint
venture, trust

7



--------------------------------------------------------------------------------



 



or other enterprise, including service with respect to employee benefit plans,
whether the basis of such proceeding is alleged action in an official capacity
as a director, officer, employee or agent or in any other capacity while serving
as a director, officer, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by law against all
expenses, liabilities and losses (including attorneys fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by Executive in connection therewith. Such right
shall be a contract right and shall include the right to be paid by the Company
expenses incurred in defending any such proceeding in advance of its final
disposition; provided, however, that the payment of such expenses incurred by
Executive in his capacity as a director or officer (and not in any other
capacity in which service was or is rendered by Executive while a director or
officer, including, without limitation, service to an employee benefit plan) in
advance of the final disposition of such proceeding will be made only upon
delivery to the Company of an undertaking, by or on behalf of Executive, to
repay all amounts to Company so advanced if it should be determined ultimately
that Executive is not entitled to be indemnified under this section or
otherwise.
     Promptly after receipt by Executive of notice of the commencement of any
action, suit or proceeding for which Executive may be entitled to be
indemnified, Executive shall notify the Company in writing of the commencement
thereof (but the failure to notify the Company shall not relieve it from any
liability which it may have under this Section 10 unless and to the extent that
it has been prejudiced in a material respect by such failure or from the
forfeiture of substantial rights and defenses). If any such action, suit or
proceeding is brought against Executive and he notifies the Company of the
commencement thereof, the Company will be entitled to participate therein, and,
to the extent it may elect by written notice delivered to Executive promptly
after receiving the aforesaid notice from Executive, to assume the defense
thereof with counsel reasonably satisfactory to Executive, which may be the same
counsel as counsel to the Company. Notwithstanding the foregoing, Executive
shall have the right to employ his own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of Executive unless (i) the
employment of such counsel shall have been authorized in writing by the Company,
(ii) the Company shall not have employed counsel reasonably satisfactory to
Executive to take charge of the defense of such action within a reasonable time
after notice of commencement of the action or (iii) Executive shall have
reasonably concluded, after consultation with counsel to Executive, that a
conflict of interest exists which makes representation by counsel chosen by the
Company not advisable (in which case the Company shall not have the right to
direct the defense of such action on behalf of Executive), in any of which
events such fees and expenses of one additional counsel shall be borne by the
Company. Anything in this Section 10 to the contrary notwithstanding, the
Company shall not be liable for any settlement of any claim or action effected
without its written consent.
     11. Other Agreements. The rights and obligations contained in this
Agreement are in addition to and not in place of any rights or obligations
contained in any other agreements between the Executive and the Company.

8



--------------------------------------------------------------------------------



 



     12. Notices. All notices hereunder to the parties hereto shall be in
writing sent by certified mail, return receipt requested, postage prepaid, and
by fax, addressed to the respective parties at the following addresses:

         
 
  If to the Company:   Mylan Laboratories Inc.
 
      1500 Corporate Drive
 
      Canonsburg, Pennsylvania 15317
 
      Attention: Chief Executive Officer
 
       
 
  If to Executive:   at the most recent address on record at the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
     13. Withholding. All payments required to be made by the Company hereunder
to Executive or hi dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
     14. Modification and Waiver. This Agreement may not be changed or
terminated rally, nor shall any change, termination or attempted waiver of any
of the provisions contained in this Agreement be binding unless in writing and
signed by the party against whom the same is sought to be enforced, nor shall
this section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.
     15. Construction of Agreement. This Agreement and all of its provisions
were subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.
     16. Successors and Assigns. This Agreement and all of its provisions,
rights and obligations shall be binding upon and inure to the benefit of the
parties hereto and the Company’s successors and assigns. This Agreement may be
assigned by the Company to any person, firm or corporation which shall become
the owner of substantially all of the assets of the Company or which shall
succeed to the business of the Company; provided, however, that in the event of
any such assignment the Company shall obtain an instrument in writing from the
assignee in which such assignee assumes the obligations of the Company hereunder
and shall deliver an executed copy thereof to Executive. No right or interest to
or in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The

9



--------------------------------------------------------------------------------



 



term “beneficiaries” as used in this Agreement shall mean a beneficiary or
beneficiary or beneficiaries so designated to receive any such amount, or if no
beneficiary has been so designated, the legal representative of the Executive’s
estate. No right, benefit, or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt, or obligation, or to
execution, attachment, levy, or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void, and of no effect.
     17. Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania. Any controversy,
dispute or claim arising out of or relating to this Agreement, or the breach
hereof, including a claim for injunctive relief, or any claim which, in any way
arises out of or relates to, Executive’s employment with the Company or the
termination of said employment, including but not limited to statutory claims
for discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes except that the parties shall be entitled to engage in all forms of
discovery permitted under the Pennsylvania Rules of Civil Procedure (as such
rules may be in effect from time to time). The hearing of any such dispute will
be held in Pittsburgh, Pennsylvania, and the losing party shall bear the costs,
expenses and counsel fees of such proceeding. Executive and Company agree for
themselves, their, employees, successors and assigns and their accountants,
attorneys and experts that any arbitration hereunder will be held in complete
confidence and, without the other party’s prior written consent, will not be
disclosed, in whole or in part, to any other person or entity except as may be
required by law. The decision of the arbitrator(s) will be final and binding on
all parties. Executive and the Company expressly consent to the jurisdiction of
any such arbitrator over them.
     18. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.
     19. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above mentioned.

        MYLAN LABORATORIES INC.   EXECUTIVE:     /s/ Robert J. Coury
 
By: Robert J. Coury   /s/ Prasad Nimmagadda
 
Prasad Nimmagadda   Its: Vice Chairman and CEO      

11